 




EXHIBIT 10.3




October 5, 2017




VIA ELECTRONIC MAIL




Re: Redemption Letter Agreement – Series A Convertible Preferred Stock




Dear Mr. ____________




Reference is made to that certain Securities Purchase Agreement by and between
you and Duos Technologies Group, Inc., a Florida corporation (the “Company”),
dated August 18, 2016, whereby you purchased ________ shares of Series A
Convertible Preferred Stock of the Company (the “Series A Preferred Stock”) for
cash in the amount of $_____________.




Our Current Financing




As described in the Second Amended Letter Agreement dated on or about July 27,
2017, the Company was in the process of pursuing a public offering of its
securities to raise at a minimum $5,000,000 and remain quoted on the OTC Markets
OTCQB (the “Initial Offering”). On September 28, 2017, the Company entered into
a Non-Binding Letter of Intent to consummate a Preferred Share and Warrant
Financing in an amount up to $15,000,000 (the “Current Offering”). Therefore,
the Company is contacting you and other holders of the Company’s securities to
inform you of such changes to the Initial Offering and provide payment to you in
consideration for redemption and cancellation of your shares of Series A
Preferred Stock pursuant to the terms and conditions of the Current Offering as
further described herein (the “Series A Preferred Stock Redemption and
Cancellation”).




Payment for the Series A Preferred Stock Redemption and Cancellation




Pursuant to the Series A Preferred Stock Redemption and Cancellation, the
Company will deliver payment in the aggregate amount of $_________, including
accrued dividends (the “Redemption Amount”), and, upon your receipt of the
Redemption Amount in cash, the Company will have paid all amounts due and owing
to you in connection with your ownership of the Series A Preferred Stock.
Further, effective immediately upon your receipt of the Redemption Amount in
cash, without further action on the part of any of the parties hereto, all
obligations of the Company to you, under the Series A Preferred Stock, shall be
paid and discharged in full and the Series A Preferred Stock will be cancelled
effective as of such date.




Upon your execution below and delivery hereof to the Company, this Redemption
Letter Agreement shall serve as written confirmation that you have reviewed this
Redemption Letter Agreement (and consulted with your legal and tax advisors to
the extent you deemed necessary) and agree to the terms and conditions of the
Series A Preferred Stock Redemption and Cancellation as described herein. Upon
the Effective Date of such Series A Preferred Stock Redemption and Cancellation,
you understand that you will be releasing and discharging the Company and its
affiliates from any and all obligations and duties that such persons may have to
you with respect to the Series A Preferred Stock, including without limitation,
your ability to convert such Series A Preferred Stock now or in the future.
Notwithstanding anything contained herein, in the event the Current Offering is
not consummated on or before ninety (90) days from the date hereof, this
Redemption Letter Agreement will terminate and shall be of no further force and
effect.











--------------------------------------------------------------------------------

 







This Redemption Letter Agreement contains the entire understanding between and
among the parties and supersedes any prior understandings and agreements among
them respecting the subject matter of this Redemption Letter Agreement. This
Redemption Letter Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to choice of law
principles.  This Redemption Letter Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. In case any provision of this Redemption
Letter Agreement shall be held to be invalid, illegal or unenforceable, such
provision shall be severable from the rest of this Redemption Letter Agreement,
and the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.




The parties hereby consent and agree that if this Redemption Letter Agreement
shall at any time be deemed by the parties for any reason insufficient, in whole
or in part, to carry out the true intent and spirit hereof or thereof, the
parties will execute or cause to be executed such other and further assurances
and documents as in the reasonable opinion of the parties may be reasonably
required in order to more effectively accomplish the purposes of this Redemption
Letter Agreement.










***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***











--------------------------------------------------------------------------------

 




Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.










 

Very truly yours,

 

 

 

 

 

 

 

DUOS TECHNOLOGIES GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Gianni B. Arcaini

 

Title:

Chief Executive Officer

 

 

 













ACCEPTED AND AGREED:







_________________________

, an individual
















***SIGNATURE PAGE TO REDEMPTION LETTER AGREEMENT***





















